Citation Nr: 1759708	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  07-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include dermatitis.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel




WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran retired from active duty after serving from October 1981 through September 2004, to include service in the Gulf War Theater of Operations from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions.  This case involves a lengthy appeal period and was processed by various Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified at a Travel Board hearing at the Chicago RO before the undersigned Veterans Law Judge (VLJ).  

In January 2012, the Board issued a decision and remand; service connection for dermatitis and entitlement to a TDIU were among those issues that were remanded.

In the February 2016 Post-Remand Brief, the representative waived RO jurisdiction of evidence added subsequent to the October 2014 supplemental statement of the case.  

In March 2016, the Board again remanded the issues of service connection for dermatitis and entitlement to a TDIU.  

In the May 2016 supplemental statement of the case, the AOJ found the issue of entitlement to a TDIU moot as the Veteran's combined rating for service-connected disabilities is 100 percent effective from October 2004.  However, this is inaccurate as a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation. 38 U.S.C. § 1114 (s) (2016); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The United States Court of Appeals for Veterans Claims (Court) has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Once again, in April 2017, the Board remanded the issues of service connection for dermatitis and entitlement to a TDIU.  

The issue of service connection for a skin disorder is being remanded for additional development.  As such, the issue of entitlement to TDIU remains before the Board and because the adjudication of this claim could be impacted by a favorable resolution of the service connection claim.  The Board finds the issue of entitlement to TDIU continues to be inextricably intertwined with the claim that is being remanded; as such, the adjudication of the claim for TDIU must once again be deferred.  See Harris v Derwinski, 1 Vet. App. 80 (1991).

The issues of entitlement to service connection for dermatitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

In a September 2004 pre-discharge rating decision, the RO denied service connection for contact dermatitis.  This decision was subsequently finalized and the Veteran disagreed and perfected this appeal.  

Evidence of record shows different skin related diagnoses during the appeal period and the Board has rephrased the issue as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On VA examination in July 2005, the diagnosis was dermatitis, although the examiner stated that there was no evidence of dermatitis at present.  On VA examination in May 2008, diagnosis was xerosis (dry skin) without any findings of any underlying dermatological or systemic conditions.  

The Veteran underwent a VA examination in August 2014.  The examiner noted diagnoses of solar keratosis, nevi, and sebaceous hyperplasia in 2011 and these are confirmed by VA dermatology records.  At the time of the actual examination, however, there was no evidence of skin rash or disorder.  The examiner stated the rash was not service-connected as there was no diagnosis or active skin condition to evaluate.  He further stated that there was no evidence of specific skin disorder, only nonspecific rash treated in service without specific event or episode of causation and that the rash stopped affecting the Veteran while in service.  On review, the VA opinion was found to be inadequate.  First, it appeared to be based on incorrect facts that the Veteran was treated only for a nonspecific rash in service.  Review of service treatment records shows the Veteran was seen for multiple skin related complaints, to include contact dermatitis, cholinergic urticaria, poison ivy, chigger bites, possible dyshidrotic eczema, skin tags, actinic keratoses, xeroses, tinea pedis, dermatofibroma, and nonspecific dermatitis.  Second, an opinion was needed as to all diagnoses shown during the appeal period whether or not they were present on examination.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  The record during the appeal period shows diagnoses of dermatitis, xerosis, solar keratosis, nevi, and sebaceous hyperplasia.  An addendum opinion should be obtained.  See 38 C.F.R. § 3.159(c)(4).  Thus, the opinion was remanded for an addendum opinion.  

A VA addendum opinion was given in May 2016.  The examiner was requested to state whether any skin related diagnosis noted during the appeal period, to include dermatitis, xerosis, solar keratosis, nevi, and/or sebaceous hyperplasia is at least as likely as not related to active military service, to include the complaints and findings therein.  The examiner found that the Veteran does not currently have, nor ever had a skin condition.  The Veteran's service treatment records clearly indicate that he has had skin related complaints.  

In May 2017, the same VA examiner that performed the August 2014 and May 2016 examinations found that the Veteran did not currently have or ever have a skin condition and that there was no evidence in records of a skin condition or therapy for a skin condition.  The VA examiner referred to the addendum opinion he provided in May 2016, which the Board found to be inaccurate.  The VA examiner opined that there was no evidence of any relationship between any skin condition including dermatitis, xerosis, solar keratosis, nevi, or sebaceous hyperplasia arising after 2004 to present related to previous military service, and that all of the Veteran's skin lesions arose acutely after leaving the service, and are related to activities and solar exposures after 2004.  On review, the VA opinion is found to be inadequate as it was based on incorrect facts; notably, that there was no evidence in records of a skin condition or therapy for a skin condition.  Review of service treatment records shows the Veteran was seen for multiple skin related complaints, to include contact dermatitis, cholinergic urticaria, poison ivy, chigger bites, possible dyshidrotic eczema, skin tags, actinic keratoses, xeroses, tinea pedis, dermatofibroma, and nonspecific dermatitis and that he received treatment on numerous occasions.  Also, the examiner referred to a previous opinion that the Board found to be factually inaccurate as a basis for his findings, which were conclusory in nature.  An addendum opinion should be obtained from a different examiner.  See 38 C.F.R. § 3.159(c)(4).  

As noted above, the issue of entitlement to a TDIU is deferred pending resolution of the Veteran's service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA supplemental medical opinion from a different, yet similarly qualified examiner other than the VA examiner who offered the August 2014, May 2016, and April 2017 opinions.  Additional examination is not needed unless requested by the examiner.  The electronic claims folder must be available for review.  

The examiner is requested to state whether any skin related diagnosis noted during the appeal period from 2004 to present, to include dermatitis, xerosis, solar keratosis, nevi, and/or sebaceous hyperplasia, is at least as likely as not related to active military service, to include the complaints and findings therein as outlined above.  

A complete rationale must be provided for any opinion offered.  

2.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for a skin disorder, to include dermatitis; and entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

his claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




